EXHIBIT 10.21

 

 

 

 

 



TO:

Unico American Corporation

26050 Mureau Road

Calabasas, CA 91302

Attention: Lester A. Aaron, Executive VP

 

FROM:

Cary L. Cheldin

26050 Mureau Road

Calabasas, CA 91302

 

RE: Amendment to Employment Agreement

 

 

Pursuant to Section 14 of the “Employment Agreement” entered into on the 17th
day of March, 2015, between myself and Unico American Corporation, I, Cary L.
Cheldin, hereby agree to waive certain rights and to amend the Employment
Agreement as described below.

 

These waivers are retroactive to January 1, 2016, and shall remain effective
from January 1, 2016, until January 1, 2017. Nothing contained in the following
waivers shall be construed to require me to reimburse the Company for any
compensation, however defined, which has already been paid to me.

 

Waivers:

 

1.I, Cary L. Cheldin, hereby waive my right to the Mandatory Bonus provided
under Section 3.2 of the Employment Agreement.

 

2.I, Cary L. Cheldin, hereby waive my right to protection against the Company’s
decision, if any, to decrease my annual bonus.

 

Furthermore, I hereby agree to amend Section 12 of the Employment Agreement,
effective January 1, 2016 and thereafter, so that the notification addresses
shall read:

 

For the Company:

Unico American Corporation

Attention: Secretary

26050 Mureau Road

Calabasas, CA 91302 

 

For the Executive:

Cary L. Cheldin

26050 Mureau Road

Calabasas, CA 91302

 



By Executive:

 

/s/ Cary L. Cheldin

Cary L. Cheldin

March 27, 2017

 



 

By Company:

 

/s/ Michael Budnitsky

Michael Budnitsky

March 27, 2017

